 



Exhibit 10.56
(LSI LOGIC LOGO) [f22925f2292500.gif]
June 13, 2005
Mr. Wilfred J. Corrigan
LSI Logic Corporation
1621 Barber Lane
Milpitas, CA 95035
Dear Wilf:
     This letter is to confirm the payments and benefits you will receive in
connection with your cessation of service as the Chief Executive Officer (“CEO”)
of LSI Logic Corporation (the “Company”) effective as of May 23, 2005 (the
“Cessation Date”). On May 23, 2005, the Company’s Board of Directors appointed
you to the position of non-executive Chairman of the Board.
     Under the terms of Section 7(a) of the September 20, 2001, Employment
Agreement entered into between you and the Company, you will receive the
following payments and other benefits in connection with your cessation of
service as the Company’s CEO:

  1.   Any unexpired Company stock options granted after September 20, 2001 will
immediately become fully vested and exercisable as of the Cessation Date and you
will have the full term of each respective option (as shown in the applicable
option agreement) to exercise such option. In addition, you will have the full
term (as shown in the applicable option agreement) to exercise your Company
stock option grant numbers 018891 (granted November 11, 1999), 025112 (granted
April 2, 2001). 012847 (granted August 15, 1997), and 015749 (granted
November 20, 1998).     2.   Thirty-six (36) months of base salary (as in effect
immediately prior to the Cessation Date) payable in a lump sum (less applicable
withholding). This amount will be $2,580,000 (less applicable withholding).    
3   300% of your 2005 target bonus payable in a lump sum (less applicable
withholding). This amount will be $2,580,000 (less applicable withholding).    
4.   Six (6) months continued health, dental and vision coverage benefits under
the Company’s medical, dental and vision plans at the same level as such
benefits were in effect for you on the day immediately preceding the Cessation
Date. The

 



--------------------------------------------------------------------------------



 



      cost of this coverage (the Company’s premium amount is approximately equal
to $14.200) will be taxable income to you.     5.   Commencing on November 23,
2005, eighteen (18) months health, dental and vision coverage benefits,
provided, however, that you elect continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA’’),
within the time period prescribed pursuant to COBRA with such benefits to be
provided at the same level as was in effect for you on the day immediately
preceding the Cessation Date. The cost of this coverage (the Company’s premium
amount is approximately equal to $42,600) will be taxable income to you.     6.
  Payment of life insurance benefits during the period eighteen (18) months
following the Cessation Date at the same level as such benefits were in effect
for you on the day immediately preceding the Cessation Date. The cost of this
coverage (the Company’s premium amount is approximately equal to $2,000) will be
taxable income to you.     7.   The Company will pay you any unpaid base salary
for periods prior to the Cessation Date, all of your accrued and unused vacation
through the Cessation Date and any unreimbursed business expenses incurred prior
to the Cessation Date.

     In addition, under the provisions of the LSI Logic self-insured medical
plan, your dependent child’s medical benefits will continue after your health,
dental and vision coverage benefits expire, until she reaches age 65. (The
approximate actuarial present value of this benefit is $88,700.)
     Wilf on behalf of the Company, I thank you for your dedication and tireless
efforts on the Company’s behalf. I look forward to continuing to work with you
in your new role as the Company’s non-executive Chairman of the Board. Please
confirm that the above reflect your understanding of these matters by signing
one copy of this letter below and returning the signed copy to David Pursel.

            Sincerely,
      /s/ James H. Keyes       James H. Keyes       Lead Director
LSI Logic Board of Directors     

     
Understood and agreed:
   
 
   
/s/ Wilfred J. Corrigan
   
 
Wilfred J. Corrigan
   

 